REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Shareholders of the 2009 Dole Food Automatic Common Exchange Security Trust In planning and performing our audit of the financial statements of the 2009 Dole Food Automatic Common Exchange Security Trust (the "Trust") as of December 31, 2009, and for the period from October 28, 2009 (commencement of operations) through December 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Trust's internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting.
